540 Pa. 531 (1995)
658 A.2d 790
CANONSBURG GENERAL HOSPITAL, Appellant,
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW, Antonia Vallone, et al., Claimants, Intervenors,
Bureau of Unemployment Compensation Benefits and Allowances, Department of Labor and Industry, Intervenors.
Supreme Court of Pennsylvania.
Argued April 27, 1995.
Decided May 19, 1995.
Donald T. O'Connor, Pittsburgh, Kathy Speaker MacNett, Harrisburg, for Canonsburg Gen. Hosp.
Maribeth Wilt-Seibert, Clifford F. Blaze, Harrisburg, for UCBR.
Ronald A. Berlin, Pittsburgh, for Vallone.
Frayda Kamber, Harrisburg, for Bureau of Unemployment Compensation Benefits.
Before: NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, J., is sitting by designation.